t c no united_states tax_court michael g bunney petitioner v commissioner of internal revenue respondent docket no filed date petitioner h and his former wife w were divorced in h and w were residents of california a community_property_state the judgment dissolving the marriage ordered that h’s ira’s which were funded with contributions that were community_property be divided equally between h and w in h withdrew dollar_figure from his ira’s and transferred dollar_figure to w held sec_408 i r c precludes characterization of w as a 50-percent distributee of h’s ira’s under sec_408 i r c accordingly h not w is taxable on the distributions held further no portion of the dollar_figure paid to w is excludable from h’s income under sec_408 i r c held further h is liable for the sec_72 i r c additional tax on the ira_distributions held further petitioner had a reasonable basis for his position and thus the accuracy-related_penalty for negligence under sec_6662 i r c applies only with respect to the adjustments conceded by h lawrence j kaplan for petitioner christine v olsen for respondent opinion laro judge this case is before the court fully stipulated see rule petitioner petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in federal_income_tax for and a dollar_figure accuracy-related_penalty for negligence under sec_6662 after concessions ’ we must decide the following issues with respect to whether petitioner’s gross_income includes the entire dollar_figure in distributions he received from his individual_retirement_accounts ira’s we hold it does ‘petitioner concedes the following his gross_income includes a dollar_figure gain on the sale of his home he may deduct only dollar_figure of the dollar_figure claimed for legal and professional fees paid he may not deduct the dollar_figure claimed with respect to the purchase of a horse but may take a schedule f profit or loss from farming depreciation deduction in the amount of dollar_figure and he may not deduct the dollar_figure claimed for repair expenses paid petitioner also concedes that he should be taxed on one-half of the dollar_figure in ira_distributions he received in but he challenges whether he is liable for tax on the other half whether petitioner is subject_to the 10-percent additional tax for early distributions under sec_72 we hold he is whether petitioner is liable for the negligence accuracy-related_penalty we hold he is but only as to the conceded items unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner was born on date he resided in california when the petition in this case was filed petitioner was formerly married he and his former spouse were granted a judgment of dissolution of marriage dissolution judgment on date the dissolution judgment stated it is found that all of michael bunney’s retirement valued at approximately dollar_figure was accumulated by the parties prior to their separation and ordered to be divided equally between the parties petitioner’s retirement savings consisted of several ira accounts the money used to fund petitioner’s ira’s had been q4e- community_property during petitioner withdrew dollar_figure from his ira’s and deposited the proceeds in his money market savings account during the same year petitioner transferred dollar_figure to his former spouse in a transaction in which he acquired her interest in the family residence petitioner reported only the remaining dollar_figure of the distributions on his federal_income_tax returns discussion issue taxability of ira_distributions a allocation of tax_liability we pass for the first time on the question of whether one- half of community funds contributed to an ira account established by an ira participant are upon distribution taxable to the participant’s former spouse by virtue of the fact that the former spouse has a 50-percent ownership_interest in the ira under applicable community_property law sec_408 as discussed below provides explicitly that sec_408 the statutory provision governing ira requirements and the taxability of ira_distributions shall be applied without regard to any community_property_laws thus at first blush it appears that the answer to our question is that the husband is taxable on 100-percent of the distribution notwithstanding the fact that his former wife owned and was entitled to receive percent of the distributed proceeds as petitioner observes however the commissioner - - administratively has recognized that sec_408 does not preclude taking community_property rights into account in allocating the tax consequences of ira_distributions see priv ltr rul date distribution of decedent’s community_property interest in surviving spouse’s ira is taxable to decedent’s legatees but see priv ltr rul date distribution of wife’s community_property interest in husband’s ira under a separation agreement is taxable to husband additionally the courts of at least two community_property states have concluded that sec_408 does not preempt recognition of community_property rights in an ira for state law purposes see in re mundell p 2d idaho community_property interest in wife’s ira is includable in we recognize that private letter rulings have no precedential value but merely represent the commissioner’s position as to a specific set of facts see sec_6110 redesignated sec_6110 under the irs restructuring and reform act of publaw_105_206 112_stat_743 153_f3d_964 n 9th cir affg 107_tc_1 98_tc_503 n 96_tc_675 96_tc_421 affd 135_f3d_457 7th cir we mention these rulings merely to set forth the commissioner’s administrative practice as to sec_408 see 452_us_247 ndollar_figure 96_tc_421 swe address a somewhat narrower issue ie whether for federal_income_tax purposes petitioner is the sole distributee and thus taxable on the distributions he received from his ira’s we do not address as did these state cases whether sec_408 preempts community_property interests in ira’s altogether husband’s estate succession of mcvay v mcvay so 2d la ct app ira to be accounted for in division of community_property at divorce our analysis of this issue begins with sec_408 pursuant to that section any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 neither the code nor applicable regulations define the terms distributee or payee as used in sec_408 in construing a parallel provision governing the taxation of distributions from pension plans under sec_402 we have held that a distributee is generally the participant or beneficiary who under the plan is entitled to receive the distribution 97_tc_51 see also estate of machat v commissioner tcmemo_1998_154 under this definition petitioner would be the distributee and the payee because he was the ira participant and received the distributions according to the terms of his ira’s similarly petitioner’s former spouse would not be a distributee because she was not the ira participant and did not receive the funds as a designated_beneficiary thus unless the community sec_402 provides that the amount actually distributed or made available to any distributee by an employee’s trust shall be taxable to the distributee in the taxable_year in which so distributed or made available under sec_72 - property interest of petitioner’s former spouse is recognizable for federal_income_tax purposes the distributions are taxable to petitioner petitioner acknowledges that sec_408 requires that sec_408 be applied without regard to community_property_laws but he contends that his former spouse’s community_property interest in his ira’s arose ab initio and thus may be taken into account to determine the taxability of the distributions respondent takes no position in this case on the effect of sec_408 instead respondent contends that petitioner is the sole taxable distributee because he was the sole recipient of the distributions we disagree with respondent’s assertion that the recipient of an ira distribution is automatically the taxable distributee we have held that in the context of a distribution from a pension_plan the term distributee is not necessarily synonymous with recipient estate of machat v commissioner tcmemo_1998_ citing 97_tc_51 we nevertheless find that petitioner was the sole distributee in this case the ira’s were established by petitioner in his name and by reason of sec_408 his wife is not treated as a distributee of any portion of the ira for federal_income_tax purposes despite her community_property interest therein --- - recognition of community_property interests in an ira for federal_income_tax purposes would conflict with the application of sec_408 in several ways as an initial matter an account imbued with a community_property characterization would have difficulty meeting the ira qualifications sec_408 a defines an ira as a_trust created or organized for the exclusive benefit of an individual or his beneficiaries emphasis added an account maintained jointly for a husband and wife would be created for the benefit of two individuals and would not meet this definition see 105_tc_29 as its name suggests the essence of an ira is that it is a retirement account created to provide retirement benefits to ‘an individual’ secondly recognition of community_property interests would jeopardize the participant’s ability to roll over the ira funds into a new ira sec_408 d a provides that distributions out of an ira to the individual for whose benefit the account is maintained are not taxable under sec_408 if the entire amount received is paid into an ira for the benefit of such individual within days emphasis added the rollover of a community-owned ira would doubly fail because both the distribution and contribution would involve two persons --- - thirdly recognition of community_property interests would affect the minimum distribution_requirements for ira’s sec_408 a requires that distributions from an ira account meet the requirements of sec_401 among those requirements is that the individual for whom an ira is maintained withdraw the balance in the ira or start receiving distributions from the ira by april of the year following the year in which such individual reaches see sec_401 c recognition of a nonparticipant spouse’s community_property interest in the ira might require the age of the nonparticipant spouse to be taken into account in determining the commencement_date for the required distributions in addition treating a nonparticipant spouse as a percent distributee would create an asymmetry sec_219 provides that the deductibility of a contribution to an ira is to be determined without regard to any community_property_laws see medlock v commissioner tcmemo_1978_464 sec_408 g appropriately balances that provision by disregarding community_property_laws when the ira funds are later distributed these sections work in tandem to insure that an ira participant who lives in a community_property_state is treated as both the sole contributor and the sole distributee of ira funds in 101_tc_489 we indicated that the distribution of a community_property interest -- - in a retirement_plan is taxed one-half to each spouse except where congress has specified otherwise eg in sec_219 e g and g in 100_tc_521 we held that a pension distribution subject_to sec_402 g was taxable entirely to the participant even though his former spouse was considered a one- half owner under state community_property law unlike the taxpayer in powell the taxpayer in karem had elected the multi- year averaging method then available under former sec_402 e for computing the tax due on lump-sum_distributions asa result the distributions were subject_to former sec_402 e g which provided that the provisions of this subsection shall be applied without regard to community_property_laws consistent with these opinions we hold that sec_402 precludes taxation of petitioner’s former spouse as a distributee in recognition of her state community_property interest in petitioner’s ira’s accordingly the distributions from petitioner’s ira’s are wholly taxable to petitioner b nonrecognition under sec_408 d petitioner alternatively contends that the distribution and transfer of his ira proceeds pursuant to the dissolution judgment was a nonrecognition event for him under sec_408 we disagree there are two requirements that must be met for the exception of sec_408 to apply there must be a transfer of the ira participant’s interest in the ira to his spouse or former spouse and such transfer must have been made under a sec_71 divorce_or_separation_instrument the transaction at issue does not meet the first requirement petitioner did not transfer any of his interest in his ira’s to his former spouse rather he cashed out his ira’s and paid her some of the proceeds the distribution itself was sec_408 provides transfer of account incident_to_divorce ---the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse stirs publication describes two commonly used methods of transferring an interest in an ira changing the name on the ira to that of the nonparticipant spouse or directing the trustee of the ira to transfer the ira assets to the trustee of an ira owned by the nonparticipant spouse a taxable_event for petitioner that was not covered by sec_408 ’ see czepiel v commissioner tcmemo_1999_289 issue sec_72 additional tax respondent determined that the distributions made to petitioner out of his ira’s were subject_to the 10-percent additional tax on early_withdrawals from an ira imposed by sec_72 sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans a qualified_retirement_plan includes an ira sec_408 sec_4974 c sec_72 a lists the types of distributions to which the additional tax does not apply petitioner has the burden of proving his entitlement to any of these exceptions see 92_tc_351 affd 907_f2d_1173 d c cir petitioner has not produced any ‘ sec_408 governs the transfer of an individual’s interest in an ira it does not address distributions in contrast distributions from a qualified_pension plan pursuant to a qualified_domestic_relations_order may be reallocated to a spouse designated as the alternate_payee and considered a plan beneficiary see sec_402 a u s c sec_1056 j sec_72 provides imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income evidence that any exception applies in this case accordingly we sustain respondent’s determination as to the sec_72 additional tax issue addition_to_tax for negligence respondent determined that petitioner is liable for the negligence accuracy-related_penalty under sec_6662 that section imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence petitioner will avoid this penalty if the record shows that he made a reasonable attempt to comply with the provisions of the internal_revenue_code and that he was not careless reckless or in intentional disregard of rules or regulations see sec_6662 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir negligence connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the negligence accuracy-related_penalty is inapplicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such penalty is also inapplicable where a taxpayer has a reasonable basis for the return position taken see sec_1_6662-3 income_tax regs a return position that is arguable but fairly unlikely to prevail in court satisfies the reasonable basis standard sec_1_6662-4 income_tax regs the negligence accuracy-related_penalty is inappropriate where an issue to be resolved by the court is one of first impression involving unclear statutory language see 108_f3d_234 9th cir 110_tc_110 with respect to petitioner’s conceded items petitioner claimed deductions to which he was not entitled duplicated deductions and omitted taxable gain from the sale of property petitioner also failed to report income from more than half of his ira_distributions and failed to pay the 10-percent premature_distribution penalty petitioner contends that he is not liable for an accuracy-related_penalty with respect to these items because form_1040 is a complicated return and he utilized a tax software program to prepare his return on this stipulated record we conclude petitioner is liable for the negligence accuracy-related_penalty with respect to the conceded items there is no evidence that reasonable_cause existed for these errors or that petitioner was not negligent tax preparation software is only as good as the information one -- - inputs into it petitioner has not shown that any of the conceded issues were anything but the result of his own negligence or disregard of regulations ’ as to the contested adjustment this court has not previously addressed the issue of whether sec_408 9g precludes recognition of a spouse’s community_property interest in allocating the taxability of an ira distribution while we find the text of sec_408 to be clear and unambiguous on its face we bear in mind that the commissioner has interpreted sec_408 administratively in a manner that is inconsistent with our holding herein under these circumstances we conclude that petitioner had a reasonable basis for his return position that one-half of his ira_distributions were allocable to his former spouse ’ accordingly we hold the negligence accuracy- petitioner has claimed entitlement to an nol_carryback that may eliminate some or all of the deficiency determined in this case the parties have agreed to address this issue in the context of their rule_155_computations petitioner is liable for the negligence accuracy-related_penalty regardless of whether the claimed nol_carryback eliminates the deficiency for the year a loss ina later year does not reduce the underpayment for purposes of imposing the penalty see c v l corp v 17_tc_812 mccauley v commissioner tcmemo_1988_431 sec_1_6664-2 income_tax regs see also 111_tc_57 and the cases cited therein we note that for returns filed on or after date respondent’s view is that a return position reasonably based on one or more of the authorities set forth in sec_1_6662-4 d taking into account the relevance and persuasiveness of the authorities and subsequent developments will generally satisfy continued -- - related penalty is inapplicable to the taxes and penalties imposed on one-half of petitioner’s ira_distributions in reaching our holdings herein we have considered all arguments made by the parties and to the extent not discussed above we find those arguments to be irrelevant or without merit to reflect the foregoing and concessions decision will be entered under rule 1’ continued the reasonable basis standard sec_1_6662-3 income_tax regs as amended by t d 1998_50_irb_4 among the authorities set forth in sec_1_6662-4 income_tax regs are private letter rulings issued after date
